Title: To Benjamin Franklin from Isaac Norris, 1 March 1760
From: Norris, Isaac
To: Franklin, Benjamin


          
            
              Dear Friend B Franklin
              March 1st. 1760
            
            I wrote on the 27th of February last by a Gentleman to N York. This will inform you that the Assembly have resolved to grant £100,000 for the raising paying and cloathing 2,700 Men to Act in Conjunction with his Majestys Forces during the ensuing Campaign and have got their Bill into the Hands of a Committee for those Purposes.
            As we shall follow the Plan of the Law enacted last Year we hope to get it with the Governor very soon, and reserve a Bill for settling the Quotas for each County to the latter End of the Session at which Time we hope to be furnished with the Duplicates of the last Year’s Taxation throughout the Province, but as this difficult Work of proportioning the several Counties may be imperfect on the first Essay the House agree generally to continue it for One Year only.
            
            I send inclosed a Second Bill of Exchange John Hunter on Messrs. Thomlinson &c. No. 3638 for a Hundred Pounds Sterling which please to receive. I am Your Assured Friend
            
              I N
            
          
          
            Carolina appears to be in great Distress and under the apprehensions of an Indian War. I send inclosed at your Request a Power of Attorney to which Our Friend Charles Beatty is an Evidence and who will be on the Spot to prove it if he has a prosperous Voyage which I heartily wish him.
            
              I N
              per favr of Ch Beatty—per Captn Grant
            
          
          
          
            
              [Endorsed:]
              B Franklin received this Letter ackd June 14th 1760
            
            
              
              Omitted entry in the proper Place
            
          
         
          [Enclosure]
          To all People to whom these Presents shall come I Isaac Norris of the City and County of Philadelphia in the Province of Pensylvania in N America Esquire send greeting Know ye that I the said Is Norris have made and ordained and by these Presents do make ordain and in my Place and Stead put and constitute Benjamin Franklin at present residing in the City of London Esquire to be my true and lawful Attorney for me and in my Name and to and for my proper Use to demand and receive of and from all and every person and persons of what Degree or Quality soever whom it now doth shall or may concern all and every such Sum and Sums of mony Dividends Payments and Profits which now are and which shall hereafter become due and payable to me for and respect of all or any Annuities Yearly or other payments payable and belonging to me for and in Respect of all and every or any such Capital Stock or Stocks which I now have or hereafter shall have in the Bank of England or in any other Fund or Stock whatever. Also for me and in my Name to accept of all such Capital Stock or Stocks which I have already bought or contracted to buy or shall hereafter buy or contract to buy of any person or persons whatsoever upon the transferring thereof according to the usual Manner of transferring the said Stock or Stocks and to pay such Sum or Sums of Mony or Consideration for the Purchase of all such Capital Stock or Stocks upon the transferring thereof from Time to Time as I shall in that Behalf order. And upon receipt of the premises or any part thereof for me and in my Name from Time to Time to make and give sufficient Acquittances and Discharges. And I do hereby give and grant unto my said Attorney full Power and Authority to do and perform all Matters and Things relating to the Premises as fully as I my self might or could do was I personally present. And I do hereby ratify and confirm all and whatsoever my said Attorney shall legally do or procure to be done in and touching the Premises.In Witness whereof I the said Isaac Norris have hereunto set my Hand and Seal the First Day of March in the Year of Our Lord One thousand Seven Hundred and Sixty.
          
            I Norris LS
          
          
            Sealed and delivered in the presence of us
            Charles Beatty
            James Johnston
            Copia
          
         
          Endorsed: Mar. 1. 1760 Copy of my Power of Attorn. to B Franklin
        